Exhibit 10.1

 

EXECUTION VERSION

 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”) is made as of March 28,
2014, by and between Keurig Green Mountain, Inc., a Delaware corporation (the
“Company”), and Luigi Lavazza S.p.A., an Italian corporation (“Lavazza”).

 

WITNESSETH

 

WHEREAS, Lavazza previously acquired from the Company 8,566,649 shares of common
stock of the Company, par value $0.10 per share (“Common Stock”), pursuant to
the terms and conditions of that certain Common Stock Purchase Agreement, dated
as of August 10, 2010 (as amended and in effect from time to time, the “2010
Agreement”), and 525,638 shares of Common Stock pursuant to the terms and
conditions of that certain Common Stock Purchase Agreement dated as of May 6,
2011 (the “2011 Agreement”) by and between the Company and Lavazza.

 

WHEREAS, pursuant to Section 10.3 of the 2010 Agreement, the Company agreed not
to sell or issue any shares of Common Stock, or other securities convertible
into or exchangeable for Common Stock, or options, warrants, or rights carrying
any rights to purchase Common Stock for a period of five years and six months
after September 28, 2010 without first offering Lavazza the opportunity to
purchase its Allotment of such newly issued securities.

 

WHEREAS, the Company notified Lavazza of its intent to sell 16,684,139 shares of
Common Stock (the “Shares”) pursuant to that certain Common Stock Purchase
Agreement dated as of February 5, 2014 (the “Purchase Agreement”) by and between
the Company and Atlantic Industries, a corporation organized and existing under
the laws of the Cayman Islands (the “Purchaser”) and an indirect wholly owned
subsidiary of The Coca-Cola Company, a Delaware corporation, and Lavazza has
agreed to acquire its Allotment of such newly issued shares at the same price
per share as the Company sells shares of Common Stock to the Purchaser pursuant
to the Purchase Agreement.

 

WHEREAS, the Shares were issued by the Company to the Purchaser in connection
with the closing of the Purchase Agreement on February 27, 2014.

 

WHEREAS, Lavazza has agreed to acquire its Allotment of the newly issued shares
of Common Stock to maintain its current percentage ownership of the Company’s
outstanding Common Stock as of immediately prior to the closing in respect of
the issuance and sale of shares of Common Stock to the Purchaser pursuant to the
Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Lavazza agree as
follows:

 

Section 1.   Definitions.

 

In addition to the terms defined elsewhere in this Agreement, for all purposes
of this Agreement, the following terms have the meanings indicated or referenced
in this Section 1:

 

“2010 Agreement” shall have the meaning set forth in the Recitals hereto.

 

“2011 Agreement” shall have the meaning set forth in the Recitals hereto.

 

“Agreement” shall have the meaning set forth in the Preamble hereto.

 

1

--------------------------------------------------------------------------------


 

“Allotment” shall have meaning set forth in the 2010 Agreement.

 

“Business Day” shall mean any day other than a Saturday or a Sunday or a day on
which banking institutions in The City of New York or in Italy are authorized or
obligated by law or executive order to close.

 

“Common Stock” shall have the meaning set forth in the Recitals hereto.

 

“Company” shall have the meaning set forth in the Preamble hereto.

 

“Closing” shall have the meaning set forth in Section 3.1 hereof.

 

“Closing Date” shall mean the date on which the Closing takes place.

 

“Company Reports” shall have the meaning set forth in Section 4.6 hereof.

 

“Confidentiality Agreement” shall have the meaning set forth in Section 7 of
this Agreement.

 

“Disclosure Schedule” means the Disclosure Schedule of the Company delivered
concurrently with this Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“GAAP” shall mean generally accepted accounting principles in the United States.

 

“Governmental Body” shall mean any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other governmental jurisdiction of
any nature; (b) federal, state, local, municipal, foreign or other government;
(c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, center, organization, unit, body or entity
and any court or other tribunal); or (d) self-regulatory organization (including
the Nasdaq and the Financial Industry Regulatory Authority).

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the
rules and regulations promulgated thereunder.

 

“Indemnified Liabilities” shall have the meaning set forth in Section 8 of this
Agreement.

 

“Indemnitees” shall have the meaning set forth in Section 8 of this Agreement.

 

“Intellectual Property” shall mean any and all intellectual property rights
arising from or associated with any of the following, whether protected, created
or arising under the laws of the United States or any other jurisdiction:
(i) patents and patent applications; (ii) registered and unregistered trademarks
and service marks, pending trademark and service mark registration applications,
and all goodwill associated therewith and symbolized thereby; (iii) registered
and material unregistered copyrights and applications for registration thereof;
(iv) registered internet domain names; (v) trade secrets, technical data,
know-how, show-how, formulae, methods, designs, processes and procedures; and
(vi) all software, software implementations of algorithms, computer programs and
related materials.

 

“Lavazza” shall have the meaning set forth in the Preamble hereto.

 

“Material Adverse Effect” shall mean any effect, change, claim, event or
circumstance that, considered together with all other effects, changes, claims,
events and circumstances, has had or would reasonably be expected to have or
result in a material adverse effect on (1) the assets, business, financial
condition, liabilities or results of operations of the Company and its
Subsidiaries, taken as a whole, but shall not include: (i) effects, changes,
claims, events or circumstances resulting from (A) changes since

 

2

--------------------------------------------------------------------------------


 

the date of this Agreement in general economic or political conditions or the
securities, credit or financial markets worldwide, (B) changes since the date of
this Agreement in conditions generally affecting the industry in which the
Company operates, (C) changes since the date of this Agreement in generally
accepted accounting principles or the interpretation thereof, (D) changes since
the date of this Agreement in law, (E) any acts of terrorism or war since the
date of this Agreement, in each case, unless disproportionately adverse to the
Company and its Subsidiaries, taken as a whole; (ii) any adverse impact on the
Company’s relationships with employees, customers and suppliers of the Company
that is directly attributable to the announcement or pendency of this Agreement
and the transactions contemplated by this Agreement, or any other adverse impact
on the Company that is directly (and to the extent) attributable to the
announcement and pendency of the transactions contemplated in this Agreement;
(iii) any failure after the date of this Agreement to meet internal or analyst
projections or forecasts for any period, in and of itself, but not excluding the
underlying facts relating to any such failure to the extent that any such facts
would constitute a Material Adverse Effect; or (iv) the taking of any action
required to be taken by the Company pursuant to this Agreement or specifically
instructed by Lavazza, or (2) the ability of the Company to consummate the
transactions contemplated by this Agreement or the validity or enforceability of
this Agreement or the rights or remedies of Lavazza hereunder.

 

“Nasdaq” shall mean the Nasdaq Global Select Market.

 

“New Shares” shall have the meaning set forth in Section 2 of this Agreement.

 

“Person” shall mean an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, Governmental Body or other entity of any kind.

 

“Purchase Agreement” shall have the meaning set forth in the Recitals hereto.

 

“Purchase Price” shall have the meaning set forth in Section 2 of this
Agreement.

 

“Registration Rights Agreement” shall mean the Registration Rights Agreement
entered into by the Company and Lavazza on and as of September 28, 2010.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“SEC Reports” shall have the meaning set forth in Section 4 hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Shares” shall have the meaning set forth in the Recitals hereto.

 

“Significant Subsidiary” of a Person shall mean such Person’s “significant
subsidiary,” as defined in Rule 1-02(w) of the SEC’s Regulation S-X.

 

“Subsidiary” shall mean, with respect to any Person, any other Person (A) of
which such Person or a subsidiary of such Person is a general partner or (B) of
which a majority of the voting securities or other voting interests, or a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or Persons
performing similar functions with respect to such entity, is directly or
indirectly owned by such Person and/or one or more subsidiaries thereof.

 

Section 2. Sale and Purchase of Stock. Subject to the terms and conditions of
this Agreement, at the Closing Lavazza agrees to purchase (or cause one of its
Subsidiaries to purchase), and the Company agrees to sell and issue to Lavazza
(or such Subsidiary of Lavazza), 1,407,000 newly-issued shares of

 

3

--------------------------------------------------------------------------------


 

Common Stock (the “New Shares”) at a price per share of U.S.$74.98, for an
aggregate purchase price of U.S.$105,496,860.00 (the “Purchase Price”).

 

Section 3.   Closing.

 

3.1.    Closing. The purchase, sale and issuance of the New Shares shall take
place at a closing (the “Closing”) at the offices of Baker & McKenzie LLP, 452
Fifth Avenue, New York, 10018, at 10:00 a.m., local time, as soon as practicable
but in any event not later than the third Business Day following the date on
which the last of the conditions set forth in Section 10 has been satisfied or
waived (other than those conditions that by their nature can only be satisfied
at the Closing, but subject to the satisfaction or waiver of such conditions),
or at such other place, time and/or date as may be jointly designated by the
Company and Lavazza.

 

3.2.    Deliveries. The Purchase Price shall be paid by Lavazza (or such
Subsidiary of Lavazza) to the Company at the Closing by wire transfer of
immediately available funds to an account or accounts to be designated by the
Company at least three Business Days before the Closing.  At the Closing, the
Company will deliver to Lavazza (or such Subsidiary of Lavazza) a certificate
registered in Lavazza’s name representing the New Shares.

 

Section 4.   Representations and Warranties of the Company.

 

Except as set forth in (i) (A) the annual report on Form 10-K as amended filed
by the Company with the SEC with respect to the fiscal year ended September 29,
2013, (B) any Current Reports on Form 8-K filed by the Company with the SEC
since September 29, 2013, (C) the quarterly reports on Form 10-Q filed by the
Company with the SEC since the filing date of the Form 10-K referred to above,
including reports with respect to the thirteen-week period ended December 28,
2013 or (D) all other statements, reports, schedules, forms and other documents
filed by the Company with the SEC since the fiscal year ended September 29,
2013, and all amendments thereto, in each case, as and to the extent publicly
available on the SEC’s EDGAR system prior to the date of this Agreement
(collectively the “SEC Reports”) (it being understood that any matter disclosed
in any SEC Report shall be deemed to be disclosed for a representation herein
only to the extent that it is reasonably apparent from such disclosure in such
SEC Report that such disclosure is applicable to such representation) or
(ii) the correspondingly numbered section of the Disclosure Schedule, the
Company makes the following representations and warranties to Lavazza:

 

4.1.    Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  Each Significant Subsidiary of the Company is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization.  Each of the Company and each Significant Subsidiary of the
Company has all necessary corporate power and authority: (i) to conduct its
business in the manner in which its business is currently being conducted;
(ii) to own and use its assets in the manner in which its assets are currently
owned and used; and (iii) to perform its obligations under all material
contracts to which it is a party.  Each of the Company and each Significant
Subsidiary of the Company is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in a
Material Adverse Effect.

 

4.2.    Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company.  This Agreement
has been duly executed by the Company

 

4

--------------------------------------------------------------------------------


 

and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

4.3.    Capitalization. As of March 18, 2014, the authorized capital stock of
the Company consists of (i) 500,000,000 shares of Common Stock, of which
161,796,274 shares were issued and outstanding and (ii) 1,000,000 shares of
Preferred Stock, $0.10 par value, of which no shares were issued and
outstanding.  All such outstanding shares have been, or upon issuance will be,
validly issued, fully paid and nonassessable.  Except as set forth in
Section 4.3 of the Disclosure Schedule, as of March 18, 2014, (i) no shares of
the Company’s capital stock are subject to preemptive rights (other than the
rights contemplated by the 2010 Agreement, the 2011 Agreement, this Agreement
and the Purchase Agreement), (ii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company, or contracts, commitments, understandings or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, any shares of Common Stock of the Company,
(iii) there are no agreements or arrangements under which the Company is
obligated to register the sale of any of its securities under the Securities Act
(except the Registration Rights Agreement), (iv) there are no outstanding
securities or instruments of the Company which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company is or may become bound to redeem a security of
the Company, (v) there are no securities or instruments containing anti-dilution
or similar provisions that will be triggered by the issuance of the New Shares
as described in this Agreement and (vi) other than the Company’s 2002 Deferred
Compensation Plan, as amended, the Company does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement.
 Upon issuance and payment therefor in accordance with the terms and conditions
of this Agreement, the New Shares shall be validly issued, fully paid and
nonassessable and free from all taxes, liens and charges.

 

4.4.    No Conflicts. The execution, delivery and performance of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s certificate of incorporation or bylaws,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of any material
agreement, indenture or instrument to which the Company or any of its
Significant Subsidiaries is a party or (iii) subject to compliance with the HSR
Act and the competition laws of other applicable jurisdictions, if any, conflict
with or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or Governmental Body to
which the Company or any of its Significant Subsidiaries is subject, or by which
any property or asset of the Company or any of its Significant Subsidiaries is
bound or affected.

 

4.5.    Brokers’ Fees. The Company has no liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.

 

4.6.    SEC Reports; Internal Controls and Procedures; Financial Statements.

 

(a)     The Company has filed with the SEC all statements, reports, schedules,
forms and other documents required to be filed by the Company with the SEC since
September 29, 2013 on a timely basis

 

5

--------------------------------------------------------------------------------


 

(the foregoing, including the SEC Reports, collectively, the “Company Reports”).
 As of the time it was filed with the SEC (or, if amended or superseded by a
filing prior to the date of this Agreement, then on the date of such filing)
each of the Company Reports (i) was accurate and complete; (ii) complied as to
form with the applicable requirements of the Securities Act or the Exchange Act
(as the case may be) and the applicable rules and regulations of the SEC
thereunder; and (iii) did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 

(b)     Except as disclosed in the SEC Reports, the Company’s “disclosure
controls and procedures” (as defined in Rules 13a-15(e) and 15d-15(e) under the
Exchange Act) are reasonably designed to ensure that all material information
required to be disclosed by the Company in the reports that it files or
furnishes under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the rules and forms of the SEC.

 

(c)      Except as disclosed in the SEC Reports, the Company maintains a system
of “internal controls over financial reporting” (as defined in
Rules 13a-15(f) and 15d-15(f) under the Exchange Act) sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.  The Company’s
management has completed an assessment of the effectiveness of the Company’s
system of internal controls over financial reporting in compliance with the
requirements of Section 404 of the Sarbanes-Oxley Act of 2002 for the fiscal
year ended September 29, 2013.  Except as disclosed in the SEC Reports, since
September 29, 2013 through the date hereof, neither the Company nor the
Company’s independent registered accountant has identified or been made aware
of: (A) any significant deficiency or material weakness in the design or
operation of internal control over financial reporting utilized by the Company;
(B) any illegal act or fraud, that involves the Company’s management or other
employees; or (C) any claim or allegation regarding any of the foregoing that
would have a Material Adverse Effect.

 

(d)     The consolidated financial statements (including any related notes)
contained or incorporated by reference in the SEC Reports (as amended prior to
the date of this Agreement): (i) complied as to form in all material respects
with the published rules and regulations of the SEC applicable thereto;
(ii) were prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered (except as may be indicated in the notes to such
financial statements or, in the case of unaudited financial statements, as
permitted by Form 10-Q, Form 8-K or any successor form under the Exchange Act,
and except that the unaudited financial statements may not contain footnotes and
are subject to normal and recurring year-end adjustments that will not,
individually or in the aggregate, be material in amount), and (iii) fairly
presented, in all material respects, the consolidated financial position of the
Company and its consolidated subsidiaries as of the respective dates thereof and
the consolidated results of operations and cash flows of the Company and its
consolidated subsidiaries for the periods covered thereby.  No financial
statements of any Person other than the Company are required by GAAP to be
included in the consolidated financial statements of the Company.  With respect
to the financial statements (including any related notes) contained or
incorporated by reference in the SEC Reports and except as disclosed in the SEC
Reports, there have been no deficiencies or weaknesses identified in writing by
the Company or the Company’s independent auditors (whether current or former) in
the design or operation of internal controls of financial reporting utilized by
the Company and its consolidated subsidiaries that would have a Material Adverse
Effect.

 

(e)      None of the Company or any of its Significant Subsidiaries has any
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise), except for liabilities or

 

6

--------------------------------------------------------------------------------


 

obligations (i) that were incurred after September 29, 2013 in the ordinary
course of business consistent with past practice, (ii) that were set forth on
the Company financial statements for the year ended September 29, 2013 or in the
SEC Reports, (iii) that were incurred in connection with this Agreement and the
Underwriting Agreement and the transactions contemplated hereby and thereby, or
(iv) that would not reasonably be expected to result in a Material Adverse
Effect.

 

4.7.    Compliance with Laws; Permits. (a) Each of the businesses of the Company
or any of its Significant Subsidiaries is, and since September 29, 2013 has
been, conducted in compliance in all material respects with all laws applicable
to the Company or such Significant Subsidiary or by which any property, asset or
right of the Company or such Significant Subsidiary is bound, (b) the Company is
in compliance in all material respects with the applicable listing, corporate
governance and other rules and regulations of Nasdaq, (c) each of the Company
and each of its Significant Subsidiaries, and any Person acting on their behalf,
holds all material permits necessary for the lawful conduct of its business and
the ownership, use, occupancy and operation of its assets and properties,
including its provision of professional services, (d) the Company and each of
its Significant Subsidiaries is in compliance in all material respects with the
terms of such material permits and such material permits are in full force and
effect, and (e) neither the Company nor any of its Significant Subsidiaries has
received any written communication since September 29, 2013 from any
Governmental Body that remains unresolved and that alleges that the Company or
any of its Significant Subsidiaries is not in compliance in any material respect
with, or is subject to any material liability under, any material permit or law
or relating to the revocation or modification of any material permit.  Neither
the Company nor any of its Significant Subsidiaries has received any written
notice that any investigation or review by any Governmental Body that, if
adversely decided, would have a Material Adverse Effect is pending as of the
date of this Agreement with respect to the Company or any of its Significant
Subsidiaries or any of the properties, assets or operations of the Company or
any of its Significant Subsidiaries or that any such investigation or review is
contemplated.

 

4.8.    Absence of Certain Changes or Events. Since September 29, 2013, (i) the
Company and its Significant Subsidiaries have conducted their respective
businesses in all material respects in the ordinary course, consistent with past
practice, and (ii) no event or events have occurred that had or would reasonably
be expected to have a Material Adverse Effect.

 

4.9.    Litigation. There is no action, suit or proceeding pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
Significant Subsidiary of the Company or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority which (i) adversely affects or challenges the legality,
validity or enforceability of this Agreement or the New Shares or (ii) would
reasonably be expected to result in a Material Adverse Effect.

 

4.10. Intellectual Property.

 

(a)     The Company and its Significant Subsidiaries either own all right, title
and interest in, free and clear of any liens, or have sufficient right to use
pursuant to license, sublicense, agreement or permission, all Intellectual
Property used or necessary to conduct the business of the Company and its
Significant Subsidiaries as it is currently conducted or anticipated to be
conducted, which right shall not be terminated, amended accelerated or cancelled
by the consummation of the transactions contemplated by this Agreement.  To the
Company’s knowledge, no registration or application of the Intellectual Property
owned by the Company or any of its Significant Subsidiaries is invalid or
unenforceable.

 

(b)     The Company has taken commercially reasonable steps to maintain and
protect its Intellectual Property rights and to obtain proper ownership of
Intellectual Property developed for the Company or its Significant Subsidiaries
by its employees and contractors.

 

7

--------------------------------------------------------------------------------


 

(c)      To the knowledge of the Company, neither the Company nor any of its
Significant Subsidiaries is infringing or misappropriating in any material
respect any Intellectual Property right of any third party.  Without limiting
the foregoing, neither the Company nor any of its Significant Subsidiaries has
received written notice alleging any such material infringement or
misappropriation.  No third party is, to the knowledge of the Company,
infringing or misappropriating in any material respect any Intellectual Property
rights owned by the Company or any of its Significant Subsidiaries.  Without
limiting the foregoing, the Company has not provided written notice to any third
party alleging any such material infringement or misappropriation.

 

Section 5. Representations and Warranties of Lavazza.

 

Lavazza hereby represents and warrants to the Company as follows:

 

5.1.    Authorization; Enforcement. Lavazza has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder.  The
execution and delivery of this Agreement by Lavazza and the consummation by it
of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of Lavazza.  This Agreement has been duly executed
by Lavazza and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of Lavazza enforceable against
Lavazza in accordance with its terms except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

5.2.    No Registration. Lavazza understands that the New Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Lavazza’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Lavazza set forth herein in order to determine the
availability of such exemptions and the eligibility of Lavazza to acquire the
New Shares.

 

5.3.    Investment Intent. Lavazza is acquiring the New Shares for investment
for its own account, not as a nominee or agent, and not with the view to, or for
resale in connection with, any distribution thereof, and Lavazza has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  Lavazza further represents that it does not have any contract,
undertaking, agreement or arrangement with any Person to sell, transfer or grant
participation to such Person or to any third Person with respect to any of the
New Shares.

 

5.4.    Investment Experience. Lavazza has sufficient experience in evaluating
and investing in private placement transactions of securities in companies
similar to the Company and acknowledges that Lavazza can protect its own
interests.  Lavazza has such knowledge and experience in financial and business
matters so that Lavazza is capable of evaluating the merits and risks of its
investment in the Company.

 

5.5.    Speculative Nature of Investment. Lavazza can bear the economic risk of
its investment and is able, without impairing its financial condition, to hold
the New Shares for an indefinite period of time and to suffer a complete loss of
its investment.  Lavazza acknowledges that the New Shares may not be resold
unless subsequently registered under the Securities Act or an exemption from
such registration is available.

 

5.6.    Access to Data. Lavazza has had an opportunity to review the SEC Reports
and to ask questions of, and receive answers from, the officers of the Company
concerning the Company’s business,

 

8

--------------------------------------------------------------------------------


 

management and financial affairs, which questions were answered to its
satisfaction.  Lavazza believes that it has received all the information it
considers necessary or appropriate for deciding whether to purchase the New
Shares.  Lavazza acknowledges that it is relying solely on its own counsel for
legal advice with respect to this investment or the transactions contemplated by
this Agreement.

 

5.7.    Accredited Investor. Lavazza is an “accredited investor” within the
meaning of Regulation D, Rule 501(a), promulgated by the SEC under the
Securities Act.

 

5.8.    No Governmental Review. Lavazza understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the New Shares or the
fairness or suitability of the investment in the New Shares nor have such
authorities passed upon or endorsed the merits of the offering of the New
Shares.

 

5.9.    Brokers’ Fees. Lavazza has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

 

5.10. Tax Advisors. Lavazza has reviewed with its own tax advisors the U.S.
 federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement.  With respect to such matters,
Lavazza relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.  Lavazza
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.

 

5.11. Short Selling. At no time prior to the date of this Agreement has any of
Lavazza or any of its Subsidiaries engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

 

5.12. Legend. Lavazza understands and agrees that the certificates evidencing
the New Shares or any other securities issued in respect of the New Shares upon
any stock split, stock dividend, recapitalization, merger, consolidation or
similar event, shall bear the following legends (in addition to any legend
required under applicable state securities laws):

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO
AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND/OR LAWS.

 

5.13. Consents. Other than compliance with the HSR Act and the competition laws
of other applicable jurisdictions, if any, and filings under the Exchange Act,
Lavazza is not and will not be required to make any filing with, give any notice
to, or to obtain any consent from, any Person in connection with (x) the
execution, delivery or performance of this Agreement, or (y) the consummation of
the transactions contemplated in this Agreement.

 

5.14. Sufficient Funds. As of the date hereof, Lavazza has sufficient funds
presently available, and at the Closing will have sufficient funds available, to
deliver the purchase price payable in respect of the New Shares purchased at the
Closing in full and to consummate the transactions contemplated by this
Agreement in accordance with the terms hereof.

 

9

--------------------------------------------------------------------------------


 

Section 6.   Certain Covenants of the Parties.

 

Lavazza and the Company agree as follows with respect to the period from the
date of execution of this Agreement to the Closing:

 

6.1.    Public Announcements. The Company and Lavazza shall consult with one
another before issuing any press release or any public statement with respect to
the transactions contemplated by this Agreement and matters related hereto.
 Except as otherwise required or permitted by this Agreement, neither the
Company nor Lavazza shall, nor permit any of their respective Subsidiaries or
representatives to, make any public disclosure regarding the transactions
contemplated by this Agreement unless (a) the other party to this Agreement
shall have approved such disclosure (which approval shall not be unreasonably
withheld, conditioned or delayed) or (b) such disclosure is required by
applicable law.

 

6.2.    Consents and Filings.

 

(a)     The parties will use their respective reasonable best efforts to take,
or cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or advisable under applicable law to consummate and make
effective in the most expeditious manner possible the transactions contemplated
by this Agreement, including (i) the preparation and filing of all forms,
registrations and notices required to be filed to consummate such transactions,
(ii) taking all actions necessary to obtain (and cooperating with each other in
obtaining) any consent, authorization, order or approval of, or any exemption
by, any Governmental Body and (iii) the execution and delivery of any additional
instruments necessary to consummate the transactions contemplated by this
Agreement and to fully carry out the purposes of this Agreement.  As soon as
reasonably practicable and in any event within 15 Business Days following the
execution and delivery of this Agreement, the Company and Lavazza will each file
a Notification and Report Form and related material with the Federal Trade
Commission and the Antitrust Division of the Department of Justice under the HSR
Act, will use their respective reasonable best efforts to obtain termination or
expiration of the applicable waiting period and will make any  submissions
pursuant thereto that may be necessary, proper or advisable.  Notwithstanding
the foregoing or any other provision in this Agreement to the contrary, neither
the Company, Lavazza nor any of their respective affiliates will be obligated in
connection with the transactions contemplated by this Agreement to enter into
any agreement, consent decree or other commitment requiring the divestiture
(including through the granting of any license rights) or holding separate of
any assets or subject itself to any restriction on the operation of its or its
subsidiaries’ businesses, or to commence, pursue or defend any litigation.

 

(b)     In furtherance of the foregoing, the parties to this Agreement will
cooperate with each other in connection with the making of all such filings and
use reasonable best efforts to (i) furnish all information required for any
application or other filing to be made pursuant to any applicable law in
connection with the transactions contemplated by this Agreement, (ii) keep the
other party informed in all material respects of any material communication
received by such party from, or given by such party to, any Governmental  Body
and of any material communication received or given in connection with any
proceeding by a private party, in each case relating to the transactions
contemplated by this Agreement, (iii) consult with the other party prior to
taking a position, and permit the other parties to review and discuss in
advance, and consider in good faith the views of the other in connection with
any analyses, appearances, presentations, memoranda, briefs, white papers,
arguments, opinions and proposals before making or submitting any of the
foregoing to any Governmental Body by or on behalf of either party in connection
with any investigations or proceedings related solely to this Agreement or the
transactions contemplated by this Agreement or given in connection with any
proceeding by a private party and (iv) consult with the other party in advance
of any meeting or conference with, any Governmental Body relating to the
transactions contemplated by this Agreement or in connection with any proceeding
by a private party relating thereto, and give the other party the opportunity to
attend and participate in such meetings and conferences (unless prohibited by
such Governmental Body).  Notwithstanding the foregoing, the Company and Lavazza
may, as each deems advisable and necessary, reasonably designate any
competitively sensitive material provided to the other under this
Section 6.2(b) as “Counsel Only

 

10

--------------------------------------------------------------------------------


 

Material.” Such materials and the information contained therein will be given
only to the outside counsel of the recipient and will not be disclosed by
outside counsel to employees, officers, directors or consultants of the
recipient or any of its affiliates unless express permission is obtained in
advance from the source of the materials (the Company or Lavazza, as the case
may be) or its legal counsel.  Each of the Company and Lavazza will cause its
respective outside counsels to comply with this Section 6.2(b).  Notwithstanding
anything to the contrary in this Section 6.2(b) materials provided to the other
party or its counsel may be redacted to remove references concerning the
valuation of the Company, privileged communications and competitively sensitive
information.

 

(c)      The Company will use reasonable best efforts to promptly cause the New
Shares to be approved for listing on Nasdaq, subject only to official notice of
issuance.

 

Section 7.   Confidentiality.

 

Lavazza agrees that all information provided by or on behalf of the Company to
Lavazza and any of its affiliates or representatives in connection with this
Agreement and the transactions contemplated herein shall be governed by the
Mutual Confidentiality Agreement dated March 9, 2010 by and between Lavazza and
the Company (the “Confidentiality Agreement”), as modified and extended in
accordance with the 2010 Agreement.

 

Section 8.   Indemnification.

 

The Company shall defend, protect, indemnify and hold harmless Lavazza and its
officers, directors, employees and agents (the “Indemnitees”) to the fullest
extent lawful from and against any and all actions, causes of action, suits,
claims, losses (including losses from the diminution of value of any New
Shares), costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Company in this Agreement or any other certificate, instrument or document
contemplated hereby, or (b) any breach of any covenant, agreement or obligation
of the Company contained in this Agreement or any other certificate, instrument
or document contemplated hereby.  Notwithstanding anything in this Section 8,
the Company will have no duty to indemnify the Indemnitees for Indemnified
Liabilities in the aggregate in excess of the Purchase Price paid by Lavazza for
the New Shares.

 

Section 9.   Certain Agreements of the Parties.

 

9.1.    Status of Shares. The parties acknowledge and agree that the New Shares
purchased pursuant to this Agreement shall be deemed and constitute for all
purposes “Additional Shares” as defined in the 2010 Agreement and shall be
subject to the obligations and restrictions applicable to Additional Shares
under and in accordance with the 2010 Agreement and shall be entitled to the
rights and benefits afforded to Additional Shares under and in accordance with
the 2010 Agreement and the Registration Rights Agreement.  This Agreement and
the transactions contemplated hereby shall be deemed to satisfy the party’s
rights and obligations under Section 10.3 (Preemptive Rights) of the 2010
Agreement with respect to the issuance and sale of shares of Common Stock to the
Purchaser pursuant to the Purchase Agreement.

 

9.2.    2010 and 2011 Agreements. The terms and conditions of the 2010 Agreement
and 2011 Agreement will remain in full force and effect.

 

11

--------------------------------------------------------------------------------


 

Section 10. Closing Conditions.

 

10.1. Conditions to Lavazza’s Obligations at Closing. The obligation of Lavazza
to complete the transactions contemplated by this Agreement is subject to the
satisfaction of, or compliance with, on or before the Closing Date, each of the
following conditions (any of which may be waived by Lavazza, in whole or in
part):

 

(a)     Representations and Warranties. The representations and warranties of
the Company contained herein shall be true and correct in all material respects
on the date hereof and on and as of the Closing Date, other than such
representations and warranties that expressly speak only as of a specific date
or time, which will be true and correct as of such specified date or time, and a
duly authorized officer of the Company shall certify in writing such compliance.

 

(b)     Covenants. The Company shall have, in all material respects, performed
all obligations and complied with all covenants required hereunder to be
performed by it at or prior to the Closing, and a duly authorized officer of the
Company shall certify in writing such performance.

 

(c)      Qualifications and No Legal Impediments. No action shall have been
taken and no statute, rule, regulation or order shall have been enacted, adopted
or issued by any Governmental Body that would, as of the Closing Date, prevent
the issuance or sale of the New Shares to be issued and sold at the Closing; and
no injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
New Shares to be issued and sold at such Closing.

 

(d)     No Material Adverse Effect. There shall not have occurred a Material
Adverse Effect after the date of this Agreement.

 

(e)      HSR Act. All applicable waiting periods (and any extensions thereof)
under the HSR Act shall have expired or otherwise terminated and all approvals
under any other applicable competition laws shall have been obtained.

 

10.2. Conditions to the Obligations of the Company at Closing. The obligation of
the Company to complete the transactions contemplated in this Agreement shall be
subject to the satisfaction of, or compliance with, at or before the Closing, of
each of the following conditions precedent (each of which may be waived by the
Company in whole or in part):

 

(a)     Representations and Warranties. The representations and warranties of
Lavazza contained herein shall be true and correct on the date hereof and on and
as of the Closing Date, other than such representations and warranties that
expressly speak only as of a specific date or time, which will be true and
correct as of such specified date or time, and a duly authorized officer of
Lavazza shall certify in writing such compliance.

 

(b)     Covenants. Lavazza shall have, in all material respects, performed all
obligations and complied with all covenants required hereunder to be performed
by it at or prior to the Closing, and a duly authorized officer of Lavazza shall
certify in writing such performance.

 

(c)      Qualifications and No Legal Impediments. No action shall have been
taken and no statute, rule, regulation or order shall have been enacted, adopted
or issued by any Governmental Body that would, as of the Closing Date, prevent
the issuance or sale of the New Shares; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date, prevent the issuance or sale of the New Shares.

 

12

--------------------------------------------------------------------------------


 

(d)     HSR Act. All applicable waiting periods (and any extensions thereof)
under the HSR Act shall have expired or otherwise terminated and all approvals
under any other applicable competition laws shall have been obtained.

 

Section 11. Termination of Agreement.

 

11.1. Basis for Termination. This Agreement may be terminated:

 

(a)     by mutual written agreement of the Company and Lavazza;

 

(b)     by either the Company or Lavazza, if the Closing has not been
consummated on or before May 9, 2014; provided, that the right to terminate this
Agreement pursuant to this Section 11 shall not be available to any party whose
breach of any provision of this Agreement or willful conduct or failure to act
has substantially contributed to the failure of, or has prevented, the Closing
to be consummated by such time; or

 

(c)      by either the Company or Lavazza, as the case may be, if a condition to
the obligations of such party to complete the transactions set forth in
Section 10 shall have become incapable of satisfaction.

 

11.2. Effect of Termination. In the event of termination of this Agreement
pursuant to Section 11.1, this Agreement (other than the provisions of this
Section 11 and Sections 4.5 and 5.9 (Brokers’ Fees), Section 12.8 (Expenses),
Section 7 (Confidentiality), Section 6.1 (Public Announcements), and Section 13
(Governing Law; Jurisdiction; Venue; Jury Trial), which shall survive
termination if such termination occurs prior to the Closing) shall then be null
and void and have no further force and effect and all other rights and
liabilities of the parties hereunder will terminate without any liability of any
party to the other, except that nothing herein shall relieve either party from
liability for any willful breach of this Agreement prior to such termination.

 

Section 12. Miscellaneous.

 

12.1. Assignment. This Agreement shall inure to the benefit of and be binding
upon and enforceable by the parties and their successors and permitted assigns.
However, neither party may assign or delegate any of its rights or obligations
under this Agreement without the prior written consent of the other party,
except that Lavazza may assign its right to purchase the New Shares to one of
its Subsidiaries in accordance with Section 2 but no such assignment shall
relieve Lavazza of its obligations hereunder without the prior written consent
of the Company.

 

12.2. Severability. If any part of this Agreement is declared invalid or
unenforceable by any court of competent jurisdiction, such declaration shall not
affect the remainder of this Agreement and the invalidated provision shall be
revised in a manner that will render such provision valid while preserving the
parties’ original intent to the maximum extent possible.

 

12.3. Entire Agreement. This Agreement, the 2010 Agreement, the 2011 Agreement,
the Confidentiality Agreement and the Registration Rights Agreement constitute
the entire agreement between the parties relating to the subject matter hereof
and all other previous agreements or arrangements between the parties, written
or oral, relating to the subject matter hereof are superseded.

 

12.4. No Amendment. No amendment, alteration or modification of any of the
provisions of this Agreement will be binding unless made in writing and signed
by each of the parties hereto.

 

12.5. Compliance with Laws. In performing this Agreement, each party shall
comply with all applicable laws, rules and regulations and shall not be required
to perform or omit to perform any act required or permitted under this Agreement
if such performance or omission would violate the provisions of any such law,
rule or regulation.

 

13

--------------------------------------------------------------------------------


 

12.6. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original but both of which together shall constitute
one and the same instrument.

 

12.7. Notices. All notices required or permitted under this Agreement must be in
writing and sent to the address or facsimile number identified below.  Notices
must be given: (a) by personal delivery, with receipt acknowledged; (b) by
facsimile followed by hard copy delivered by the methods under (c) or (d);
(c) by prepaid certified or registered mail, return receipt requested; or (d) by
prepaid reputable overnight delivery service.  Notices will be effective upon
receipt.  Either party may change its notice address by providing the other
party written notice of such change.  Notices shall be delivered as follows:

 

If to Lavazza:

 

Luigi Lavazza S.p.A.

 

 

Attention: Simona Musso

 

 

General Counsel

 

 

Corso Novara, 59

 

 

10154 Torino, Italy

 

 

Fax: +39 011 239 8635

 

 

 

with a copy (which shall not constitute notice) to:

 

Cleary Gottlieb Steen & Hamilton LLP

 

 

Attention: William A. Groll, Esq.

 

 

One Liberty Plaza

 

 

New York, NY 10006

 

 

Fax: (212) 225-3999

 

 

 

If to the Company:

 

Keurig Green Mountain, Inc.

 

 

Attention: Michael J. Degnan

 

 

Chief Legal Officer and Corporate General Counsel

 

 

33 Coffee Lane

 

 

Waterbury, VT 05676

 

 

Fax: (802) 264-0835

 

 

 

with a copy (which shall not constitute notice) to:

 

Baker & McKenzie LLP

 

 

Attention:

Craig A. Roeder, Esq.

 

 

 

Aaron N. Rice, Esq.

 

 

300 East Randolph Street

 

 

Chicago, Illinois 60601

 

 

Fax: (312) 861-2899

 

12.8. Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby, including any HSR-related,
shall be paid by the party which shall have incurred the same, and the other
party shall have no liability thereto.

 

12.9. Headings. The titles of the Articles and Sections contained in this
Agreement are for convenience only and shall not be considered in construing
this Agreement.

 

12.10.    Parties in Interest. Other than Section 8, nothing in this Agreement
is intended to provide any rights or remedies to any Person other than the
parties hereto.

 

12.11.    Waiver. No failure on the part of either party hereto to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver thereof; and no

 

14

--------------------------------------------------------------------------------


 

single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy.

 

12.12.       Survival. The representations and warranties made in this Agreement
shall survive any investigation made by any party hereto and the Closing under
this Agreement for two (2) years from the Closing.  For the avoidance of doubt,
any covenant or agreement of any of the parties set forth in this Agreement
shall survive the Closing and shall continue in full force and effect until the
time specified in this Agreement for such covenant or agreement or, if no such
time is specified, indefinitely.

 

12.13.       Interpretation of Agreement.

 

(a)     Each party hereto acknowledges that it has participated in the drafting
of this Agreement, and any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in connection with the construction or interpretation of this Agreement.

 

(b)     Whenever required by the context hereof, the singular number shall
include the plural, and vice versa; the masculine gender shall include the
feminine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.

 

(c)      As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, and shall be
deemed to be followed by the words “without limitation.”

 

(d)     The words “hereof,” “herein,” “hereunder” and words of similar import
shall refer to this Agreement as a whole and not to any particular Section or
subsection of this Agreement, and references herein to “Sections” are intended
to refer to Sections of this Agreement.

 

Section 13. Governing Law; Jurisdiction; Venue; Jury Trial.

 

13.1. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

 

13.2. Submission to Jurisdiction. Each of the Company and Lavazza irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, New York and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated herein, or for recognition or enforcement of any judgment, and each
of the Company and Lavazza irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York state court or, to the fullest extent permitted by applicable
law, in such federal court.  Each of the Company and Lavazza hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

13.3. Waiver of Venue. Each of the Company and Lavazza irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement and the transactions
contemplated herein in any court referred to in Section 13.2.  Each of the
Company and Lavazza hereby irrevocably waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

15

--------------------------------------------------------------------------------


 

13.4. Waiver of Jury Trial. EACH OF THE COMPANY AND LAVAZZA HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH OF THE COMPANY AND LAVAZZA
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT EACH OF THE COMPANY AND LAVAZZA HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

LUIGI LAVAZZA S.P.A.

 

KEURIG GREEN MOUNTAIN, INC.

 

 

 

 

 

 

By:

/s/ Antonio Baravalle

 

By:

/s/ Frances Rathke

 

Name:

Antonio Baravalle

 

Name:

Frances Rathke

 

Title:

Chief Executive Officer

 

Title:

CFO

 

 

--------------------------------------------------------------------------------